261 F.2d 380
ORBO THEATRE CORPORATION, Appellant,v.LOEW'S INCORPORATED et al., Appellees.
No. 14362.
United States Court of Appeals District of Columbia Circuit.
Argued October 27, 1958.
Decided November 13, 1958.

Mr. Joseph G. Dooley, Washington, D. C., for appellant.
Mr. John F. Caskey, New York City, with whom Messrs. William R. Glendon and Stanley Godofsky, New York City, were on the brief, for appellees. Mr. Joseph T. Childs, Washington, D. C., also entered an appearance for appellees.
Before JACKSON, a Senior Judge of the United States Court of Customs and Patent Appeals, sitting by designation, and BAZELON (presiding) and BASTIAN, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment of the District Court dismissing plaintiff's (appellant's) complaint. The action was for an injunction and treble damages, based upon an alleged violation of the antitrust laws.


2
Briefly stated, plaintiff asserted that defendants (appellees) had entered into a mutually devised plan or conspiracy to hold back the film availability of plaintiff's motion picture theatre to an absolute minimum of twenty-one days; that no clearance over the theatre was justified since it was claimed there was no substantial competition between first-run houses and plaintiff's theatre; and that, even if there were substantial competition between the first-run theatres and plaintiff's theatre, the long delayed availability was wholly unjustified.


3
The case was tried before the District Court without a jury. That court directed that the issue of liability be heard first, and announced that, if the plaintiff prevailed, the trial would be resumed for the purpose of ascertaining the amount of damages, if any. After the conclusion of the hearing on the issue of liability, the District Court took the case under advisement, and thereafter filed its opinion1 and entered judgment dismissing the complaint on the merits and with prejudice.


4
On examination of the record, we find no reason to disturb the trial court's ruling on the question of evidence complained of by plaintiff or the result reached by the trial judge.


5
Affirmed.



Notes:


1
 1957, 156 F. Supp. 770. Judge Holtzoff's opinion constitutes the District Court's findings of fact and conclusion of law